Citation Nr: 9928905	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 1, 1996, 
for the payment of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1996, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim for an earlier effective date for an award of 
dependency and indemnity compensation (DIC) benefits.  The 
appellant subsequently perfected an appeal of that decision.


REMAND

A review of the record reveals that the veteran died on 
October [redacted], 1992, and was in receipt of total disability 
benefits for more than 10 years prior to his death.  The 
appellant has indicated that she did not apply for VA 
benefits prior to August 1996, but she has stated that she 
receives benefits from the Social Security Administration and 
that these benefits were virtually her sole support for the 
period after the veteran's death.  It is not clear that the 
SSA benefits she is referring to are survivors benefits or 
other SSA benefits.  In the event that they are survivors 
benefits, her application for Social Security benefits may be 
construed as an application for DIC benefits, pursuant to the 
provisions of 38 U.S.C.A. § 5105 (West 1991); 38 C.F.R. 
§ 3.153 (1998).  Accordingly, the effective date for payment 
of DIC benefits could be from the date of her application of 
Social Security survivors benefits, rather than from the date 
of her 1996 application for benefits from the VA.
 
Under applicable criteria, the effective date of an award of 
dependency and indemnity compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 1991).  The provisions of 38 U.S.C.A. § 
5105, hold that when an appropriate application form is filed 
with either the VA or the Secretary of Health and Human 
Services, it shall be deemed to be an application for 
benefits under both Chapter 13, 38 United States Code (DIC) 
and title II of the Social Security Act.  

In view of the appellant's assertion that she is in receipt 
of Social Security benefits, and in light of the above 
mentioned law, an attempt to clarify the benefits received 
from the SSA and obtain a copy of the appellants application 
for Social Security benefits would be useful.  Additionally, 
the appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under the circumstances described above, additional 
development is necessary in this case in order to ensure that 
the appellant's claim receives an equitable disposition.  
Accordingly, this case is remanded to the RO for the 
following:
 
1.  The RO should contact the Social 
Security Administration, and request a 
copy of any application for Social 
Security benefits that the appellant may 
have made with that agency.  The stamp 
indicating the date of receipt of the 
application should be legible. 
 
2.  Upon completion of the above, the RO 
should review all the evidence of record 
and enter its determination with respect 
to the issue on appeal.  If the decision 
remains adverse to the appellant, she and 
her representative should be provided 
with a supplemental statement of the 
case, that should set forth a summary for 
the reasons for the RO's decision, and 
citation to pertinent law and 
regulations, including 38 U.S.C.A. 
§ 5105, and 38 C.F.R. § 3.153.  
Thereafter, the appellant and her 
representative should be given an 
opportunity to reply before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


